DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed December 3, 2020.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13-16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (US Patent No.: 5798586).
For claim 1, Adachi discloses the claimed invention comprising a stator (reference numeral 6, see figure 1); a rotor (reference numeral 3, see figure 1) having a 
For claim 8, Adachi discloses said electronics (reference numeral 19) being located on a surface (reference numeral 20) which can be considered a protruding surface of the second space facing the third space (see figure 1).  
For claim 13, the third space of Adachi (within housing, reference numeral 12) can be considered to be in the shape of a disc (see figures 1, 2), i.e. the third space being disc shaped.  
For claim 14, Adachi discloses a wall (reference numeral 17) separating the third space from the second space (see figure 1).  
For claim 15, Adachi discloses the wall (reference numeral 17) as being a part of the rest of the housing which altogether forms an integrated housing (see figure 1), i.e. wherein the wall is formed as an integral part of the housing.  
For claim 16, Adachi discloses the third space (within housing, reference numeral 12) with the cooling flow in the space in the radial direction (see figure 2), i.e. the 
For claim 19, Adachi discloses the claimed invention of a housing (reference numerals 8, 12, 23) configured to house an electric machine (see figure 1), the housing being formed as one unitary element and configured to form: a first space (within housing, reference numeral 8) in which first space a stator (reference numeral 6) and a rotor (reference numeral 3) are to be located (see figure 1), a second space (within housing, reference numeral 23) in which second space electronics (reference numeral 19) for operation of the electric machine is to be located, and a third space (within housing, reference numeral 12) formed in the housing between the first space and the second space (see figure 1), the housing comprising at least one inlet (reference numeral 14) for a liquid to the third space and at least one outlet (reference numeral 15) for the liquid from the third space (see figure 2).  
For claim 21, Adachi discloses a wall (reference numeral 17) separating the third space from the second space (figure 1), and Adachi discloses the wall (reference numeral 17) as being a part of the rest of the housing which altogether forms an integrated housing (see figure 1), i.e. the wall being an integral part of the housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi as applied to claims 1 and 19 above, and further in view of Masoudipour et al. (US Patent Application Pub. No.: US 2008/0185924 A1).
For claims 2 and 20, Adachi discloses the claimed invention except for the housing being cast.  Having the housing be cast is a known skill as disclosed by Masoudipour et al. (see figure 1, also see paragraph [0030]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the casted housing as disclosed by Masoudipour et al. for the housing of Adachi for predictably providing a desirable configuration for facilitating the proper functioning of the device.  
For claim 17, Adachi discloses the claimed invention except for a potting compound provided between the stator and the inner surface of the first space.  Having a potting compound for the stator and housing is known in the art as exhibited by Masoudipour et al. (reference numeral 43, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a potting compound as disclosed by Masoudipour et al. for the stator and first space of Adachi for predictably providing a desirable configuration for facilitating the proper functioning of the device.  

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi as applied to claim 1 above, and further in view of Sauer (US Patent Application Pub. No.: US 2015/0229186 A1).

For claim 4, Adachi in view of Sauer disclose the claimed invention except for the lid being a part of the stator.  Sauer already discloses the lid (reference numerals 140, 142) sealing the space (see figures 5, 6), and once applied to the third space adjacent the first space of Adachi this would disclose the lid being a part of the stator (reference numeral 6, figure 1 of Adachi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lid as disclosed by Sauer so that the lid is a part of the stator of Adachi in view of Sauer for predictably providing desirable configuration for closing a particular space of the device.  
For claim 5, Adachi discloses the claimed invention except for the third space being arranged to be sealed from the second space by a lid.  Having a lid to seal a space is a known skill as disclosed by Sauer (reference numerals 140, 142, see figures 5, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lid as disclosed by Sauer for sealing the third space from the second space of Adachi for predictably providing desirable configuration for closing a particular space of the device.  

For claim 7, Adachi discloses at least one sealing member (reference numerals 25, 29) being provided in at least one of the lid and/or a section of the housing defining the third space (see figure 1 of Adachi).  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi as applied to claim 1 above, and further in view of Gromoll et al. (US Patent Application Pub. No.: US 2005/0194847 A1).
For claim 9, Adachi discloses the claimed invention except for a member for providing an air flow in the first space being provided in the first space.  Gromoll et al. disclose a member (reference numeral 28a) on a rotor component for providing air flow (see figure 1), and once applied to the rotor of Adachi this would disclose a member for providing an air flow in the first space being provided in the first space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
For claim 10, Adachi in view of Gromoll et al. disclose the claimed invention except for said member for providing an air flow being a fan mounted on the shaft of the rotor.  Gromoll et al. further disclose the member (reference numeral 28a) being mounted on the shaft (reference numeral 9) through the rotor (reference numeral 3, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fan mounted on the shaft as disclosed by Gromoll et al. for the rotor of Adachi in view of Gromoll et al. for predictably providing air flow within the device.  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi as applied to claim 1 above, and further in view of Swales et al. (US Patent Application Pub. No.: US 2011/0084561 A1).
For claim 11, Adachi disclose the claimed invention except for the shaft of the rotor extending into said second space and where a portion of the shaft extending into the second space is provided with a code element for an encoder.  Swales et al. disclose a shaft (reference numeral 24) being extended toward a space occupied by an encoding element (reference numeral 73) which can be considered a code element for an encoder (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the shaft having a portion provided with a code element as disclosed by Swales et al. for the shaft and 
For claim 12, Adachi in view of Swales et al. disclose the claimed invention except for a reader of the encoder being located in the control electronics.  Swales et al. already disclose the encoder (reference numeral 73) being connected to the control electronics (reference numeral 38, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encoder located in the control as disclosed by Swales et al. for the encoder of Adachi in view of Swales et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi as applied to claim 1 above, and further in view of Williams et al. (US Patent Application Pub. No.: US 2006/0057005 A1).
For claim 18, Adachi discloses the claimed invention except for the electric machine being a permanent magnet motor.  Having a permanent magnet motor would merely involve having a permanent magnet for the rotor as disclosed by Williams et al. (reference numeral 32a, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the permanent magnet rotor as disclosed by Williams et al. for the machine of Adachi for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also the housing of Adachi can still be considered as one unitary element since the housing elements 8, 12, and 23 in figure 1 of Adachi when combined forms a whole, i.e. combining into one, unitary element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834